iNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 05/25/2021. Claims 1, 8-9, 14-15, 20 have been amended. Claim 2-3, 10, 16 have been cancelled. Claims 1-4-9, 11-15, 17-20 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that Borsutsky does not disclose “retrieving preferences of one or more users engaged in the group messaging thread from user profiles associated with the user on the messing system”.
In response to applicant argument, the examiner submits that Borsutsky discloses “a first natural language requirement data set can be received from the user profile and sent to the plurality of 
Therefore, Borsutsky disclose this limitation.
Applicant argues that Zhang does not disclose selecting two or more bots based on the ability of the selected bots to address the determined intent of the two or more users”.
In response to applicant’s argument, the examiner submits that Borsutsky discloses “selection of messaging bots for providing a solution related to a user profile requirement in a group chat session that involves multiple messaging bots (par [0011]). The user profile can select one of the bots to provide a solution, and the user profile and that selected bot can arrange for the providing of the solution (Par [0012])”. Zhang discloses “output set of bots and report the output set of bots” (claim 19 and par [0077]). In combination of Borsutsky and Zhang disclose this limitation.
The examiner respectfully maintained the rejection.  


Allowable Subject Matter
Claims 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-10, 12, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsutsky et al (U.S. Pub No. 2018/0102989), and in view Zhang et al (U.S. Pub No. 2018/0077180 A1).

As per claim 1, Borsutsky discloses a computer-implemented method, comprising: 

determining an intent of the two or more users by analyzing the one or more received messages using a natural language processor (Par [0036, 0040, 0042] determining the message to find a solution);
select bots based on the ability of the selected bots to address the determined intent of the two of more users (Par [0012, 0054-0055]);
retrieving preferences of one or more of the users engaged in the group messaging thread from user profiles associated with the user on the messaging system (Par [0012];
filtering the selected bots based on bot relevancy, the bot relevancy being determined based on the preferences of the user (Par [0054-0055]);
identifying the filtered bots to the users via the messaging application (Par [0012]).

Borsutsky does not explicitly disclose selecting two or more bots based on the determined intent; filtering the selected bots based on the preferences of the user.
However, Zhang discloses selecting two or more bots based on the determined intent (par [0077] and claim 19, choose a final resulting set of bots). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Zhang into the teachings of Borsutsky in order to provide more search results for users.
As per claim 4, Borsutsky discloses the method of claim 1, the user group messaging thread comprising a bot interaction result (Par [0012]). 
a processor circuit on a device; 
receiving one or more messages from a group messaging thread between two or more users, the one or more messages received from a messaging application associated with a messaging system (par [0003, 0012] sending receiving message from users);
determining an intent of the two or more users by analyzing the one or more received messages using a natural language processor (Par [0036, 0040, 0042] determining the message to find a solution);
select bots based on the ability of the selected bots to address the determined intent of the two of more users (Par [0012, 0054-0055]);
retrieving preferences of one or more of the users engaged in the group messaging thread from user profiles associated with the user on the messaging system (Par [0012];
filtering the selected bots based on bot relevancy, the bot relevancy being determined based on the preferences of the user (Par [0054-0055]);
identifying the filtered bots to the users via the messaging application (Par [0012]).

Borsutsky does not explicitly disclose selecting two or more bots based on the determined intent; filtering the selected bots based on the preferences of the user.
However, Zhang discloses selecting two or more bots based on the determined intent (par [0077] and claim 19, choose a final resulting set of bots). 

As per claim 12, Borsutsky  discloses the apparatus of claim 9, wherein at least one of the users in the group messaging thread is associated with a user account on the messaging system, and wherein querying the filtered bots for the bot ranking information comprises providing user information for the user account (Col 5 lines 45-51, col 11 lines 14-29).As per claim 15, Borsutsky discloses at least one non-transitory computer-readable storage medium comprising instructions that, when executed, cause a system to: 
receiving one or more messages from a group messaging thread between two or more users, the one or more messages received from a messaging application associated with a messaging system (par [0003, 0012] sending receiving message from users);
determining an intent of the two or more users by analyzing the one or more received messages using a natural language processor (Par [0036, 0040, 0042] determining the message to find a solution);
select bots based on the ability of the selected bots to address the determined intent of the two of more users (Par [0012, 0054-0055]);
retrieving preferences of one or more of the users engaged in the group messaging thread from user profiles associated with the user on the messaging system (Par [0012];
filtering the selected bots based on bot relevancy, the bot relevancy being determined based on the preferences of the user (Par [0054-0055]);
identifying the filtered bots to the users via the messaging application (Par [0012]).


However, Zhang discloses selecting two or more bots based on the determined intent (par [0077] and claim 19, choose a final resulting set of bots). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Zhang into the teachings of Borsutsky in order to provide more search results for users.
As per claim 18, Borsutsky  discloses the computer-readable storage medium of claim 15, the messaging interaction associated with a user account for the bot-service system, wherein querying the two or more filtered bots for the bot ranking information comprises providing user information for the user account (Col 5 lines 45-51, col 11 lines 14-29). 


Claims 8, 14 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsutsky  et al, and Zhang et al , and Sadja et al, and further in view of Kale et al (U.S. Pub No. 2018/0108066 A1

As per claim 8,  Borsutsky discloses the method of claim 1, wherein the user preferences used for filtering the selected bots (Par [0054-0055])
Borsutsky , Zhang do not explicitly discloses includes one or more of user behavior information, user location information, user messaging context information, and user bot history information.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Kala into the teachings of Borsutsky  as modified by Zhang and Sadja in order to provide a satisfies result for user (Par [0112]).
As per claim 14, Borsutsky discloses the apparatus of claim 9, wherein the user preferences used for filtering the selected bots (Par [0054-0055])
Borsutsky , Zhang do not explicitly discloses includes one or more of user behavior information, user location information, user messaging context information, and user bot history information.
However, Kale discloses includes one or more of user behavior information, user location information, user messaging context information, and user bot history information (par [0109]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Kala into the teachings of Borsutsky  as modified by Zhang and Sadja in order to provide a satisfies result for user (Par [0112]).
As per claim 20, Borsutsky discloses the computer-readable storage medium of claim 15, wherein the user preferences used for filtering the selected bots (Par [0054-0055])
Borsutsky , Zhang do not explicitly discloses includes one or more of user behavior information, user location information, user messaging context information, and user bot history information.
However, Kale discloses includes one or more of user behavior information, user location information, user messaging context information, and user bot history information (par [0109]).
.




Claims 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borsutsky  et al, and Zhang et al, and Sadja et al, and further in view of Rajurkar et al (U.S. Pub No. 2018/0276667 A1).
As per claim 7, Borsutsky , Zhang do not explicitly disclose determining a user-information share setting for one or more of the filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting.
However, Rajurkar discloses determining a user-information share setting for a bot of the two or more filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting (Par [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclose in Rajurkar into the teachings of Borsutsky as modified by Zhang in order to protect users information.
As per claim 13, Borsutsky , Zhang do not explicitly disclose determining a user-information share setting for one or more of the filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclose in Rajurkar into the teachings of Borsutsky as modified by Zhang in order to protect users information.
As per claim 19, Borsutsky , Zhang do not explicitly disclose the computer-readable storage medium of claim 15, comprising further instructions that, when executed, cause a system to: determining a user-information share setting for one or more of the filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting.
However, Rajurkar discloses determining a user-information share setting for a bot of the two or more filtered bots; and requesting a user-information share permission from the user account based on the user-information share setting (Par [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclose in Rajurkar into the teachings of Borsutsky as modified by Zhang in order to protect users information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9AM-6PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 28, 2021

/THU N NGUYEN/Examiner, Art Unit 2154